                                                                                                                    300 North LaSalle
                                                                                                                    Chicago, IL 60654-3406
                                                                                                                    Tel: 312 728 9000
                                                                                                                    Fax: 312 728 9199



                                                               September 22, 2021

        By ECF
        Hon. Eric R. Komitee
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201
        Courtroom: 6G North

                 Re:       Edmondson, et al. v. Raniere, et al., 1:20-cv-00485-EK-CLP

        Dear Judge Komitee,

                 We represent Defendant Clare Bronfman in the above-referenced matter.

               Defendant Bronfman respectfully requests this Court to allow her to attend the status
        conference scheduled for October 15, 2021, at 2 P.M., via video conference or, alternatively, via
        teleconference.

                The reason for this request is that Defendant Bronfman is currently incarcerated at
        Philadelphia Federal Detention Center. This Court has previously ordered the Bureau of Prisons
        to allow incarcerated defendants “video or audio conference procedures that have been utilized
        during the COVID-19 pandemic,” see, e.g., U.S. v. Corbett, No. 20-cr-213, 2020 WL 5803243, *8
        (E.D.N.Y. Aug. 21, 2020), and has even allowed civil bench trials to be conducted entirely via
        Zoom, see, e.g., Flores v. Town of Islip, No. 18-cv-3549, 2020 WL 5211052 (E.D.N.Y. Sept. 1,
        2020). The Eastern District of Pennsylvania, the district in which Ms. Bronfman is housed, has
        also permitted incarcerated defendants to attend hearings via video conference. See, e.g., U.S. v.
        Towel, No. 17-519-6, 2020 WL 2992528, *2 (E.D. Pa June 4, 2020).

                Pursuant to the Eastern District of New York’s Administrative Order 2021-04-6 (extending
        Order 2020-26, as amended by Orders 2020-26-1, 2021-04, and 2021-04-1), related to the Court’s
        operations in light of the COVID-19 pandemic, the Court has ordered that “[a]ll civil proceedings
        shall be conducted remotely by telephone or video conference.” Order 2020-26, ¶ 4. In addition,
        Administrative Order 2021-05-2 provides that a variety of legal proceedings for incarcerated
        defendants should be conducted via “videoconferencing, or teleconferencing if videoconferencing
        is not reasonably available for use.”1



        1
          Counsel for Ms. Bronfman understand that Administrative Order 2021-05-2 relates to criminal proceedings.
        However, because Ms. Bronfman is presently incarcerated, we wanted to note the procedures that exist to allow
        incarcerated litigants to attend their legal proceedings via video or teleconference.

N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
       We respectfully request Your Honor issue the accompanying Order to allow Defendant
Bronfman to attend the status conference scheduled for October 15, 2021, at 2 P.M., via video
conference or, alternatively, via teleconference.

       Thank you for your attention to this matter.

                                             Respectfully,

                                             WILLKIE FARR & GALLAGHER LLP

                                             /s/ Craig C. Martin

                                             Craig C. Martin


Cc: All Counsel by ECF




                                               -2-
